                           United States District Court
                         Western District of North Carolina
                                Asheville Division

 Jacqualyn Lanier and Jimmy Massey,   )             JUDGMENT IN CASE
                                      )
               Plaintiffs,            )            1:19-cv-00283-MR-WCM
                                      )
                  vs.                 )
                                      )
 Publix Super Markets, Inc. and       )
 Publix North Carolina LP,            )
                                      )
              Defendants.             )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 28, 2020 Order.

                                               December 28, 2020




      Case 1:19-cv-00283-MR-WCM Document 42 Filed 12/28/20 Page 1 of 1
